Citation Nr: 1625994	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right elbow disability.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1984, September 2002 to August 2003, August 2004 to December 2005, and August 2008 to October 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, March 2015 and August 2015, the Board remanded the case for further development to include VA examinations and opinions.  The case has been returned to the Board for appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's claim of entitlement to service connection for a right elbow disability was previously remanded in order to obtain etiology opinions.  Unfortunately, a remand is once again necessary before a decision on the merits of the claim can be reached.  

At the March 2015 VA examination, the examiner noted that the Veteran's right elbow pain may be related to his service-connected degenerative arthritis of the right shoulder and/or carpal tunnel of the right upper extremity disabilities.  As such, in an August 2015 remand, the Board instructed the AOJ to obtain an addendum medical opinion addressing secondary service connection and an opinion addressing whether the Veteran's right elbow joint pain may be a manifestation of an undiagnosed illness based on the "diffuse nature of symptoms" that caused "significant difficulties with the process of even making a current diagnosis of a right elbow condition."  

The Veteran's claims file was reviewed in November 2015.  The VA examiner provided secondary service connection opinions; however, the examiner failed to address whether the Veteran's right elbow tendonitis was aggravated by his service-connected carpal tunnel syndrome of the right upper extremity.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, an addendum opinion is again required to address the question of aggravation.

Additionally, as it is unclear whether the Veteran has a current diagnosis for his right elbow pain, a new examination is necessary to evaluate and diagnose any right elbow condition the Veteran may currently have.  

Lastly, if the Veteran does not have a current diagnosed condition of the right elbow, the examiner is asked to provide an addendum medical opinion to address whether the Veteran's right elbow joint pain may be a manifestation of an undiagnosed illness or chronic disability manifested by right elbow joint pain.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  Following completion of the above, the Veteran should be scheduled for an elbow examination by an appropriate examiner to determine the diagnosis and etiology of any disorder found.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  The examination report should reflect that such a record review was conducted.  All indicated tests should be conducted.  A complete history should be obtained from the Veteran.  The examiner should respond to the following:  

(a) Determine whether the Veteran has a current diagnosis of a right elbow condition.

(b) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right elbow tendonitis was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected carpal tunnel syndrome of the right upper extremity.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

(c) If the answer to both (a) and (b) is NO, then please determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or chronic disability manifested by right elbow joint pain; and opine as to whether it is at least as likely as not (a 50 percent or greater probability), that the Veteran's right elbow joint pain is due to an undiagnosed illness.

The examiner should comment on and, to the extent possible, reconcile the findings and conclusions contained in the March 2015 and November 2015 examination reports with the current findings.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

